DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Summary
	This Office Action is in response to the claims filed on June 28, 2022.
Claims 1-31, 34-36, 46-48, and 52-53 are cancelled.
Claims 32 and 44 have been amended.
Claims 32-33, 37-45 and 49-51 are presented for examination.
Claims 32-33, 37-45 and 49-51 are currently rejected.

Response to Amendments
Claim Objections
The claims have been amended to overcome the claim objections. Accordingly, the objections to the claims have been withdrawn.
35 U.S.C. § 103
The claims have been amended to overcome the previous 35 U.S.C. § 103 rejection. Accordingly, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection is made in view of Ortmann et al. (U.S. Patent Application Publication No. 20050054480) in view of Wegner et al. (U.S. Patent Application Publication No. 20130116089), further in view of Lee et al. (U.S. Patent Application Publication No. 201901468731).

Response to Arguments
35 U.S.C. § 103
Applicant's arguments filed on June 28, 2022 have been fully considered but they are not persuasive. The Applicant argues:
“…the at least one parameter determined according to Applicant’s claims includes at least one of (i) the probability that the demand for additional torque and (ii) the probability that the demand for braking of the vehicle will be made prior to assuming the third coasting mode.
While the Wegner reference teaches coasting mode control based on predicted braking, the prediction is in no way tied to the timing at which a third coasting mode would be entered. According to Applicant's claims, the timing of entry of the third coasting mode is also important for the determination of the probability used to set the first time period in the sense that the probability is a probability of an acceleration or braking request occurring before the third coasting mode is entered.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. As previously cited, Wegner [0026] teaches “A prediction as to whether the vehicle will accelerate in situation 1 can be made on the basis of the severity of the negative gradient of the road. This severity can be measured or estimated by monitoring the vehicle behavior independently of the coasting operating mode. If the severity of the negative gradient of the road is above a specific threshold value, coasting must be prevented.” By definition, a “prediction” is an indicator of time, in that a determination is made before the occurrence of an event. In the context of Wegner, a “prediction” indicates that the probability that the demand for braking will be determined ahead of time (i.e., prior to coasting). For these reasons, the Examiner maintains that Wegner is considered pertinent analogous prior art and may be combined with the teachings of Ortmann. Ortmann teaches a plurality of modes involved in coasting and controlling torque to achieve smooth coasting. Therefore, Ortmann is considered to be pertinent analogous prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-33, 35-37, 39-45, 47-48, and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Ortmann et al. (U.S. Patent Application Publication No. 20050054480, and hereinafter, “Ortmann”) in view of Wegner et al. (U.S. Patent Application Publication No. 20130116089, and hereinafter, “Wegner”), further in view of Lee et al. (U.S. Patent Application Publication No. 20190168731).

Regarding claim 32, Ortmann teaches the method of controlling a powertrain of a vehicle:
the powertrain comprising drive torque means, a transmission and a driveline
Ortmann [0008] discloses “a conventional powertrain with a hydrokinetic torque converter, shift quality may be improved by controlling transmission input torque. Transmission input torque is reduced during a power on upshift by retarding the engine spark to reduce engine output torque.” 
Ortmann [0091] “the clutch torque at the end of the shift is more closely matched with the slipping clutch torque capacity, thus minimizing the torque impulse into the driveline.”
the drive torque means comprising an internal combustion engine, the method comprising: detecting that coasting entry criteria have been met
Ortmann [0003] discloses “the invention relates to hybrid vehicle powertrains with an internal combustion engine, a multiple-ratio transmission and an electric starter/alternator motor between the engine and the transmission.”
Ortmann [0009] discloses “In a conventional powertrain using a hydrokinetic torque converter, a coast mode occurs whenever the accelerator pedal is off, both with and without braking. As the vehicle slows, a coasting downshift must be done to keep the engine speed within the desired range. In the case of a coasting downshift for a hybrid electric vehicle, the regenerative braking function coincides with the coast mode. Since the motor is located between the engine and the transmission, the coast downshift is done with a significant level of negative torque at the input to the transmission.”
causing the powertrain to assume a first coasting mode for a first time period in which the drive torque means delivers torque to the driveline to substantially balance powertrain losses
Ortmann [0016] discloses “to schedule the pressure and torque computations and the output commands, a power-on upshift is divided into five modes. The first mode (Mode 0) is an initialization mode, which is called upon when the desired gear is not the same as the current gear. It is used to initialize variables for the start of the upshift…This mode lasts for a predetermined fixed time.”
setting the value of the first time period in dependence on the value of the at least one parameter.  
Ortmann [0020] discloses “the input torque reduction is commanded at an optimum time in the shift interval to avoid reducing the minimum torque during Mode 2, which would reduce shift quality.”
The Examiner notes that determining a time based on torque is setting the time period in dependence on the value of at least one parameter.
and causing the powertrain to assume a second coasting mode for a second time period in which the drive torque means is disconnected from the driveline
Ortmann [0006] discloses “Further, the engine can be disconnected from the power flow path of the powertrain as the induction motor supplies driving torque.”
Ortmann [0026] discloses “a coasting downshift event is characterized by 5 different modes…The first mode (Mode 0) is an initialization mode…The coasting downshift continues in Mode 1…In Mode 2, the oncoming element is set to its desired value…”
Ortmann [0016] discloses “Mode 2 is complete after a percent of ratio change completion has exceeded a predetermined trigger value or a set time has expired.”
While Ortmann does not expressly teach:
determining a value for at least one parameter indicative of a probability that a demand will be made for torque to be delivered to the driveline in addition to torque delivered to substantially balance powertrain losses or a probability that a demand will be made for braking of the vehicle
…the internal combustion engine maintains an idle speed; and
causing the powertrain to assume a third coasting mode from the second coasting mode, wherein in the third coasting mode the drive torque means is disconnected from the driveline and the drive torque means is switched off
wherein determining the value for the at least one parameter comprises determining at least one probability of the probability that the demand for additional torque and the probability that the demand for braking of the vehicle will be made prior to assuming the third coasting mode.
Wegner teaches:
determining a value for at least one parameter indicative of a probability that a demand will be made for torque to be delivered to the driveline in addition to torque delivered to substantially balance powertrain losses or a probability that a demand will be made for braking of the vehicle
Wegner [0026] discloses “A prediction as to whether the vehicle will accelerate in situation 1 can be made on the basis of the severity of the negative gradient of the road. This severity can be measured or estimated by monitoring the vehicle behavior independently of the coasting operating mode. If the severity of the negative gradient of the road is above a specific threshold value, coasting must be prevented. This threshold value can be a constant value or a speed-dependent value and it can be combined with a certain dwell time.” 
Wegner [0021] discloses “However, when the vehicle travels downhill with a severe negative gradient the vehicle can accelerate. In such a situation, the driver must generally apply the brakes in order to reduce the vehicle speed or keep it constant.”
…the internal combustion engine maintains an idle speed; and
Wegner [0005] discloses “The internal combustion engine can be idled in the coasting operating mode or switched off entirely, for example, in the case of an automatic start/stop system.”
Wegner [0017] discloses “At every point in time during a currently activated coasting operating mode the minimum vehicle speed is preferably defined as a function of the minimum measured vehicle speed in a time interval directly preceding this point in time, the time interval can be the entire duration of a currently activated coasting operating mode or a directly preceding time segment thereof.”
wherein determining the value for the at least one parameter comprises determining at least one probability of the probability that the demand for additional torque and the probability that the demand for braking of the vehicle will be made prior to assuming the third coasting mode.
Wegner [0021] discloses “when the vehicle travels downhill with a severe negative gradient the vehicle can accelerate. In such a situation, the driver must generally apply the brakes in order to reduce the vehicle speed or keep it constant.”
Wegner [0026] discloses “A prediction as to whether the vehicle will accelerate in situation 1 can be made on the basis of the severity of the negative gradient of the road. This severity can be measured or estimated by monitoring the vehicle behavior independently of the coasting operating mode. If the severity of the negative gradient of the road is above a specific threshold value, coasting must be prevented.”
The Examiner notes that acceleration is directly proportional and contributes to torque.
The Examiner further notes that a “prediction” indicates that the probability that the demand for braking will be determined ahead of time (i.e., prior to coasting).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain control system from Ortmann to incorporate a value indicating the probability the driver will brake, as taught in Wegner, in order to provide “a simple, fast, accurate and reliable method for defining a speed threshold value at the upward transgression of which a currently activated coasting operating mode is automatically deactivated” (Wegner [0011]).

The combination of Ortmann and Wegner does not expressly teach:
causing the powertrain to assume a third coasting mode from the second coasting mode, wherein in the third coasting mode the drive torque means is disconnected from the driveline and the drive torque means is switched off
However, Lee teaches:
causing the powertrain to assume a third coasting mode from the second coasting mode, wherein in the third coasting mode the drive torque means is disconnected from the driveline and the drive torque means is switched off
Lee [0042] discloses “Subsequent operations may require the engine be turned OFF or operatively disconnected from the transmission;…and the engine-disconnect clutch is shifted into either the lock-lock or the lock-free mode such that both the engine and motor are drivingly connected to the transmission.”
The Examiner notes that this subsequent “lock-lock” or “lock-free” mode encompasses the operations performed in the second coasting mode. “Subsequent” indicates that this occurs after a first mode, may be a “free-free” or “lock-free” mode, as taught in Lee [0042].
Lee [0042] discloses “Subsequent operations may require the engine be turned OFF and operatively disconnected from the transmission;”
The Examiner notes that this operation occurs subsequent to the second mode, therefore this may be a third mode.
Lee [0047] discloses “FIG. 4 illustrates a representative method 200 for controlling operation of a hybrid electric vehicle to help facilitate seamless unloading of an engine-disconnect SOWC during a coasting event.”
The Examiner notes that by definition, disconnecting the engine, whether the engine is on or off, means that the vehicle is in a coasting mode (see https://en.wikipedia.org/wiki/Gliding_(vehicle)). Therefore, the “free-free,” “lock-free,” and “lock-lock” modes are considered to be coasting modes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ortmann and Wegner to incorporate distinct sequential coasting modes where the engine is disconnected and/or turned off, as taught in Lee, “to ensure a quick transition from a transmission neutral state (during engine disconnect) to a gear state through active turbine speed matching “(Lee [0047]).

Regarding claims 33 and 45, Ortmann in combination with Wegner and Lee teaches the method according to claim 32, wherein Ortmann further teaches:
the coasting entry criteria comprise release of an accelerator pedal, release of a brake pedal of the vehicle and the vehicle speed exceeding a predetermined value; or torque not being required to be delivered to the driveline to maintain a speed set by a cruise control system within a predetermined range.  
Ortmann [0009] discloses “In a conventional powertrain using a hydrokinetic torque converter, a coast mode occurs whenever the accelerator pedal is off, both with and without braking. As the vehicle slows, a coasting downshift must be done to keep the engine speed within the desired range.”

Regarding claims 35 and 47, Ortmann in combination with Wegner and Lee teaches the method according to claim 32, Ortmann further comprising:
causing the powertrain to assume a third coasting mode in which the drive torque means is disconnected from the driveline and the drive torque means is switched off.  
Ortmann [0006] discloses “Further, the engine can be disconnected from the power flow path of the powertrain as the induction motor supplies driving torque.”
Ortmann [0026] discloses “a coasting downshift event is characterized by 5 different modes…The first mode (Mode 0) is an initialization mode…The coasting downshift continues in Mode 1…In Mode 2, the oncoming element is set to its desired value…”
Ortmann [0016] discloses “Mode 2 is complete after a percent of ratio change completion has exceeded a predetermined trigger value or a set time has expired.”

Regarding claims 36 and 48, Ortmann in combination with Wegner and Lee teaches the method according to claim 35, wherein Wegner further teaches:
determining the value for the at least one parameter comprises determining at least one probability of the probability that the demand for additional torque and the demand for braking of the vehicle will be made prior to assuming the third coasting mode.  
Wegner [0021] discloses “when the vehicle travels downhill with a severe negative gradient the vehicle can accelerate. In such a situation, the driver must generally apply the brakes in order to reduce the vehicle speed or keep it constant.”
Wegner [0026] discloses “A prediction as to whether the vehicle will accelerate in situation 1 can be made on the basis of the severity of the negative gradient of the road. This severity can be measured or estimated by monitoring the vehicle behavior independently of the coasting operating mode. If the severity of the negative gradient of the road is above a specific threshold value, coasting must be prevented.”
The Examiner notes that acceleration is directly proportional and contributes to torque.
The Examiner further notes that a “prediction” indicates that the probability that the demand for braking will be determined ahead of time (i.e., prior to coasting).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain control system disclosed in Ortmann to incorporate predicting, based on at least one parameter, a probability that additional torque or braking will be needed, in order to “[solve the problem of] the vehicle becoming faster on a moderate negative gradient [when in the coasting operating mode]” (see Wegner [0007] and [0008]).

Regarding claim 37, Ortmann in combination with Wegner and Lee teaches the method according claim 32, wherein Ortmann further teaches:
at least one demand of the demand for additional torque and the demand for braking of the vehicle is made by a driver of the vehicle or by a cruise control system to maintain a set speed within a predetermined range. 
Ortmann [0009] discloses “In a conventional powertrain using a hydrokinetic torque converter, a coast mode occurs whenever the accelerator pedal is off, both with and without braking. As the vehicle slows, a coasting downshift must be done to keep the engine speed within the desired range.”

Regarding claim 39, Ortmann in combination with Wegner and Lee teaches the method according to claim 32, Wegner comprising:
determining an expected coasting period for the vehicle, and setting the value of the first time period in accordance with the expected coasting period. 
Wegner [0017] discloses “At every point in time during a currently activated coasting operating mode the minimum vehicle speed is preferably defined as a function of the minimum measured vehicle speed in a time interval directly preceding this point in time, the time interval can be the entire duration of a currently activated coasting operating mode or a directly preceding time segment thereof.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain control system from Ortmann to incorporate a value indicating the probability the driver will brake and disconnecting the drive torque means, as taught in Wegner, in order to provide “a simple, fast, accurate and reliable method for defining a speed threshold value at the upward transgression of which a currently activated coasting operating mode is automatically deactivated” (Wegner [0011]).

Regarding claim 40, Ortmann in combination with Wegner and Lee teaches the method according to claim 32, wherein Ortmann further teaches:
the drive torque means comprises an electric machine that delivers torque from an output shaft of the engine to the driveline in the first coasting mode.
Ortmann [0006] discloses “The motor, which could be a high voltage induction motor, is available to provide added performance. Further, the engine can be disconnected from the power flow path of the powertrain as the induction motor supplies driving torque.”
Ortmann [0016] discloses “to schedule the pressure and torque computations and the output commands, a power-on upshift is divided into five modes. The first mode (Mode 0) is an initialization mode, which is called upon when the desired gear is not the same as the current gear. It is used to initialize variables for the start of the upshift…This mode lasts for a predetermined fixed time.”

Regarding claim 41, Ortmann in combination with Wegner and Lee teaches the method according to claim 40, Ortmann further comprising:
delivering torque produced by both the electric machine and the engine from the output shaft of the engine to the driveline in the first coasting mode.  
Ortmann [0015] discloses “The input torque for the hybrid electric vehicle powertrain is the algebraic sum of the engine torque and the motor torque. A combination of hydraulic pressure control and motor torque control is used to smooth and shape the output torque during power-on upshifts.”

Regarding claim 42, Ortmann in combination with Wegner and Lee teaches the method according to claim 41, Ortmann further comprising:
determining proportions of the torque delivered to the driveline that should be produced by the electric machine and the engine respectively for optimized efficiency
Ortmann [0090] discloses “When the inertia phase has begun, the commanded starter/alternator torque is set to a calibrated value, which, as previously explained, can be a function of accelerator pedal position or input speed… Using starter/alternator torque modulation in this fashion, rather than a spark retard on the engine, improves the efficiency of the powertrain by storing energy in the vehicle battery 112 instead of wasting it as heat energy.”
The Examiner notes that the torque being a function of an input is analogous to determining proportions of torque.
controlling the powertrain so that the engine and the electric machine produce the determined respective proportions of torque.  
Ortmann, Abstract, discloses “A control method and system for a hybrid vehicle powertrain with an electric motor in a power flow path between an internal combustion engine and a multiple-ratio geared transmission.”
Ortmann [0008] discloses “a conventional powertrain with a hydrokinetic torque converter, shift quality may be improved by controlling transmission input torque. Transmission input torque is reduced during a power on upshift by retarding the engine spark to reduce engine output torque.” 

Regarding claim 43, Ortmann in combination with Wegner and Lee teaches the method according to claim 42, Ortmann further comprising:
determining proportions of the torque delivered to the driveline that should be produced by the electric machine and the engine respectively to reduce or minimize power consumption in the first coasting mode.
Ortmann [0090] discloses “When the inertia phase has begun, the commanded starter/alternator torque is set to a calibrated value, which, as previously explained, can be a function of accelerator pedal position or input speed… Using starter/alternator torque modulation in this fashion, rather than a spark retard on the engine, improves the efficiency of the powertrain by storing energy in the vehicle battery 112 instead of wasting it as heat energy.”
The Examiner notes that the torque being a function of an input is analogous to determining proportions of torque.

Regarding claim 44, Ortmann teaches the electronic controller for controlling a powertrain of a vehicle:
the powertrain comprising drive torque means, a transmission and a driveline
Ortmann [0008] discloses “a conventional powertrain with a hydrokinetic torque converter, shift quality may be improved by controlling transmission input torque. Transmission input torque is reduced during a power on upshift by retarding the engine spark to reduce engine output torque.” 
Ortmann [0091] “the clutch torque at the end of the shift is more closely matched with the slipping clutch torque capacity, thus minimizing the torque impulse into the driveline.”
the drive torque means comprising an internal combustion engine, the controller comprising: an electronic processor having an electrical input for receiving information indicative that coasting entry criteria have been met
Ortmann [0003] discloses “the invention relates to hybrid vehicle powertrains with an internal combustion engine, a multiple-ratio transmission and an electric starter/alternator motor between the engine and the transmission.”
Ortmann [0009] discloses “In a conventional powertrain using a hydrokinetic torque converter, a coast mode occurs whenever the accelerator pedal is off, both with and without braking. As the vehicle slows, a coasting downshift must be done to keep the engine speed within the desired range. In the case of a coasting downshift for a hybrid electric vehicle, the regenerative braking function coincides with the coast mode. Since the motor is located between the engine and the transmission, the coast downshift is done with a significant level of negative torque at the input to the transmission.”
and an electronic memory device electrically coupled to the electronic processor and having instructions stored therein
Ortmann [0079] discloses “various computer readable media, including random access memory, read-only memory and functional software instructions, as well as the manner in which information is stored in the media may be implemented, are well known in the art. The various functions are implemented by the CPU using the stored instructions or algorithms, which are executed repetitively by the microprocessor in known fashion.”
wherein the processor is configured to: access the memory device and execute the instructions stored therein such that the electronic processor is operable to: detect that the coasting entry criteria have been met;
Ortmann [0097] discloses “Mode 1, shown at 184, is entered during the next mid-ground loop execution of the transmission controller 130, shown in FIG. 3. Mode 1 lasts for a predetermined fixed time and is used to prepare the elements for pressure control.”
The Examiner notes that the plurality of modes are used in coasting.
in response to detecting that the coasting criteria have been met, immediately cause the powertrain to assume a first coasting mode for a first time period in which the drive torque means delivers torque to the driveline to substantially balance powertrain losses
Ortmann [0016] discloses “to schedule the pressure and torque computations and the output commands, a power-on upshift is divided into five modes. The first mode (Mode 0) is an initialization mode, which is called upon when the desired gear is not the same as the current gear. It is used to initialize variables for the start of the upshift…This mode lasts for a predetermined fixed time.”
Ortmann [0097] discloses “Mode 1, shown at 184, is entered during the next mid-ground loop execution of the transmission controller 130, shown in FIG. 3. Mode 1 lasts for a predetermined fixed time and is used to prepare the elements for pressure control.”
Ortmann [0023] discloses “The smooth coasting downshifts maintain regenerative braking torque in the motor in a manner that resembles a so-called "mirror image" of a power-on upshift.”
The Examiner notes that maintaining regenerative braking torque encompasses balancing powertrain losses.
set the value of the first time period in dependence on the value of the at least one parameter.  
Ortmann [0020] discloses “the input torque reduction is commanded at an optimum time in the shift interval to avoid reducing the minimum torque during Mode 2, which would reduce shift quality.”
The Examiner notes that determining a time based on torque is setting the time period in dependence on the value of at least one parameter.
and causing the powertrain to assume a second coasting mode from the first coasting mode for a second time period in which the drive torque means is disconnected from the driveline 
Ortmann [0006] discloses “Further, the engine can be disconnected from the power flow path of the powertrain as the induction motor supplies driving torque.”
Ortmann [0026] discloses “a coasting downshift event is characterized by 5 different modes…The first mode (Mode 0) is an initialization mode…The coasting downshift continues in Mode 1…In Mode 2, the oncoming element is set to its desired value…”
Ortmann [0016] discloses “Mode 2 is complete after a percent of ratio change completion has exceeded a predetermined trigger value or a set time has expired.”
Ortmann Fig. 7a (provided below) depicts that the modes occur sequentially; therefore, mode 2 (190) would occur from a mode 1 (184).

    PNG
    media_image1.png
    468
    679
    media_image1.png
    Greyscale

Ortmann does not expressly teach:
determine a value for at least one parameter indicative of a probability that a demand will be made for torque to be delivered to the driveline in addition to torque delivered to substantially balance powertrain losses or a probability that a demand will be made for braking of the vehicle
…the internal combustion engine maintains an idle speed; and
cause the powertrain to assume a third coasting mode from the second coasting mode, wherein in the third coasting mode the drive torque means is disconnected from the driveline and the drive torque means is switched off;
wherein determining the value for the at least one parameter comprises determining at least one probability of the probability that the demand for additional torque and the probability that the demand for braking of the vehicle will be made prior to assuming the third coasting mode.
However, Wegner teaches:
determine a value for at least one parameter indicative of a probability that a demand will be made for torque to be delivered to the driveline in addition to torque delivered to substantially balance powertrain losses or a probability that a demand will be made for braking of the vehicle
Wegner [0026] discloses “A prediction as to whether the vehicle will accelerate in situation 1 can be made on the basis of the severity of the negative gradient of the road. This severity can be measured or estimated by monitoring the vehicle behavior independently of the coasting operating mode. If the severity of the negative gradient of the road is above a specific threshold value, coasting must be prevented. This threshold value can be a constant value or a speed-dependent value and it can be combined with a certain dwell time.” 
Wegner [0021] discloses “However, when the vehicle travels downhill with a severe negative gradient the vehicle can accelerate. In such a situation, the driver must generally apply the brakes in order to reduce the vehicle speed or keep it constant.”
…the internal combustion engine maintains an idle speed; and
Wegner [0005] discloses “The internal combustion engine can be idled in the coasting operating mode or switched off entirely, for example, in the case of an automatic start/stop system.”
Wegner [0017] discloses “At every point in time during a currently activated coasting operating mode the minimum vehicle speed is preferably defined as a function of the minimum measured vehicle speed in a time interval directly preceding this point in time, the time interval can be the entire duration of a currently activated coasting operating mode or a directly preceding time segment thereof.”
wherein determining the value for the at least one parameter comprises determining at least one probability of the probability that the demand for additional torque and the probability that the demand for braking of the vehicle will be made prior to assuming the third coasting mode.
Wegner [0021] discloses “when the vehicle travels downhill with a severe negative gradient the vehicle can accelerate. In such a situation, the driver must generally apply the brakes in order to reduce the vehicle speed or keep it constant.”
Wegner [0026] discloses “A prediction as to whether the vehicle will accelerate in situation 1 can be made on the basis of the severity of the negative gradient of the road. This severity can be measured or estimated by monitoring the vehicle behavior independently of the coasting operating mode. If the severity of the negative gradient of the road is above a specific threshold value, coasting must be prevented.”
The Examiner notes that acceleration is directly proportional and contributes to torque.
The Examiner further notes that a “prediction” indicates that the probability that the demand for braking will be determined ahead of time (i.e., prior to coasting).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain control system from Ortmann to incorporate a value indicating the probability the driver will brake, as taught in Wegner, in order to provide “a simple, fast, accurate and reliable method for defining a speed threshold value at the upward transgression of which a currently activated coasting operating mode is automatically deactivated” (Wegner [0011]).
The combination of Ortmann and Wegner does not expressly teach:
cause the powertrain to assume a third coasting mode from the second coasting mode, wherein in the third coasting mode the drive torque means is disconnected from the driveline and the drive torque means is switched off;
However, Lee teaches:
cause the powertrain to assume a third coasting mode from the second coasting mode, wherein in the third coasting mode the drive torque means is disconnected from the driveline and the drive torque means is switched off;
Lee [0042] discloses “Subsequent operations may require the engine be turned OFF or operatively disconnected from the transmission;…and the engine-disconnect clutch is shifted into either the lock-lock or the lock-free mode such that both the engine and motor are drivingly connected to the transmission.”
The Examiner notes that this subsequent “lock-lock” or “lock-free” mode encompasses the operations performed in the second coasting mode. “Subsequent” indicates that this occurs after a first mode, may be a “free-free” or “lock-free” mode, as taught in Lee [0042].
Lee [0042] discloses “Subsequent operations may require the engine be turned OFF and operatively disconnected from the transmission;”
The Examiner notes that this operation occurs subsequent to the second mode, therefore this may be a third mode.
Lee [0047] discloses “FIG. 4 illustrates a representative method 200 for controlling operation of a hybrid electric vehicle to help facilitate seamless unloading of an engine-disconnect SOWC during a coasting event.”
The Examiner notes that by definition, disconnecting the engine, whether the engine is on or off, means that the vehicle is in a coasting mode (see https://en.wikipedia.org/wiki/Gliding_(vehicle)). Therefore, the “free-free,” “lock-free,” and “lock-lock” modes are considered to be coasting modes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ortmann and Wegner to incorporate distinct sequential coasting modes where the engine is disconnected and/or turned off, as taught in Lee, “to ensure a quick transition from a transmission neutral state (during engine disconnect) to a gear state through active turbine speed matching “(Lee [0047]).

Regarding claim 50, Ortmann in combination with Wegner and Lee teaches the vehicle, Ortmann further comprising the electronic controller of claim 44.
Ortmann [0070] discloses “Having determined the motor torque level, the control system of FIG. 3 proceeds to control power-on upshifts and coasting downshifts throughout the 5 modes previously described. At the end of a coasting downshift, the control of the motor is returned to the vehicle system controller.”

Regarding claim 51, Ortmann in combination with Wegner and Lee teaches the non-transitory computer readable medium, Ortmann further including computer readable code for controlling a vehicle to carry out the method of claim 32.
Ortmann [0079] discloses “Various computer readable media, including random access memory, read-only memory and functional software instructions, as well as the manner in which information is stored in the media may be implemented, are well known in the art. The various functions are implemented by the CPU using the stored instructions or algorithms, which are executed repetitively by the microprocessor in known fashion.”

Regarding claim 52, Ortmann in combination with Wegner and Lee teaches the controller according to claim 44, wherein Ortmann further teaches:
the processor is configured to cause the powertrain to resume the first coasting mode from the second coasting mode in dependence on the value of the at least one parameter.
Ortmann [0027] discloses “The torque is increased from its level before the shift to a predetermined level during the shift through a ramp function. This ramp is started in Mode 1 and continues until a desired torque value is reached at a predetermined value, or until the motor torque is requested to return near the completion of ratio change.”
The Examiner notes that Mode 1 continues until a predetermined value is reached is analogous to it resuming in dependence on the value of at least one parameter.

Regarding claim 53, Ortmann in combination with Wegner and Lee teaches the method according to claim 32, Ortmann further comprising:
resuming the first coasting mode from the second coasting mode in dependence on the value of the at least one parameter.
Ortmann [0027] discloses “The torque is increased from its level before the shift to a predetermined level during the shift through a ramp function. This ramp is started in Mode 1 and continues until a desired torque value is reached at a predetermined value, or until the motor torque is requested to return near the completion of ratio change.”
The Examiner notes that Mode 1 continues until a predetermined value is reached is analogous to it resuming in dependence on the value of at least one parameter.

Claims 38 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ortmann et al. in view of Wegner et al. and Lee et al., further in view of Bifulco et al. (“Experiments Toward a Human-Like Adaptive Cruise Control,” 2008).

Regarding claims 38 and 49, the combination of Ortmann and Wegner do not expressly teach the method according to claim 32, wherein:
determining the value for the at least one parameter comprises receiving information indicative of at least one selected from the group consisting of speed of traffic ahead of the vehicle, location of traffic ahead of the vehicle, a state of at least one traffic control signal ahead of the vehicle, and information indicative of a geographical location of the vehicle.  
Bifulco teaches:
determining the value for the at least one parameter comprises receiving information indicative of at least one selected from the group consisting of speed of traffic ahead of the vehicle, location of traffic ahead of the vehicle, a state of at least one traffic control signal ahead of the vehicle, and information indicative of a geographical location of the vehicle. 
Bifulco, Introduction Paragraph 1 discloses “The most diffused approach in designing ACC logics is to ensure that, at any given time t, the speed imposed to the controlled/follower vehicle (driven by the actual driver i, VIFi,t) equals the safe-speed (VSF t), that is the one it should have in order to avoid collision with the leading vehicle. Safe-speed depends on actual cruising characteristics of the two vehicles, as well as on the driving context and traffic conditions.”
Bifulco, Section II Paragraph 1, discloses “For instance, two or more vehicles can be equipped with GPS devices in order to trace their positions over time and to obtain (if vehicles are in car-following conditions) useful data [13].”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ortmann, Wegner, and Lee to incorporate a geographical positioning system or local speed radar as taught in Bifulco in order to collect data that is “rich and accurate enough to allow for effective calibration and validation of the desired speed-control logic of the ACC system” (Bifulco, Section II Paragraph 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T.S./
Patent Examiner, Art Unit 3662        

/ANISS CHAD/
Supervisory Patent Examiner, Art Unit 3662